Citation Nr: 1118238	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than January 4, 2006 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  He received the Purple Heart Medal and Combat Infantry Badge.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for tinnitus and assigned an effective date of January 4, 2006.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its April 2011 statement, the Veteran's representative contended that the Veteran is entitled to an earlier effective date for the grant of service connection for tinnitus because there was clear and unmistakable error (CUE) in a February 1970 rating decision that denied entitlement to service connection for that disability.

The RO has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The CUE issue is inextricably intertwined with the earlier effective date issue because if the February 1970 decision contains CUE, it did not become final.  See 38 C.F.R. § 3.105(a) (2010); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board must defer adjudication of the claim for an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should adjudicate the Veteran's claim of CUE in the February 1970 rating decision that denied his claim for service connection for tinnitus.  This issue should not be certified to the Board unless an appeal is perfected.

2.  If any benefit for which a sufficient substantive appeal has been received remains denied and additional relevant evidence is received, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


